Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT entered into this 26nd day of April, 2004, (“Effective Date”), by
and between THE KILLBUCK SAVINGS BANK COMPANY and LUTHER E. PROPER (the
“Employee”).

 

WHEREAS, the Employee has heretofore been employed by The Killbuck Savings Bank
Company as President and is experienced in all phases of the business of The
Killbuck Savings Bank Company; and

 

WHEREAS, the parties desire by this agreement to set forth the continuing
employment relationship of The Killbuck Savings Bank Company and the Employee.

 

NOW, THEREFORE, it is AGREED as follows:

 

1. Employment. The Employee is employed in the capacity as the President of The
Killbuck Savings Bank Company. The Employee shall render such administrative and
management services to The Killbuck Savings Bank Company as are currently
rendered and as are customarily performed by persons situated in a similar
executive capacity. The Employee shall promote the business of The Killbuck
Savings Bank Company. The Employee’s other duties shall be such as the Board of
Directors for The Killbuck Savings Bank Company may from time to time reasonably
direct, including normal duties as an officer of The Killbuck Savings Bank
Company.

 

2. Base Compensation. The Killbuck Savings Bank Company agrees to pay the
Employee during the Term of this Agreement (as hereinafter defined at Section 5)
a salary at the rate of at least $158,000.00 per annum, payable in cash not less
frequently than monthly; provided, that the rate of such salary shall be
reviewed by the Board of Directors not less often than annually, and Employee
shall be entitled to receive annually an adjustment at such percentage or in
such an amount as the Board of Directors in its sole discretion may decide at
such time.

 

3. Discretionary Bonus. The Employee shall be entitled to participate in an
equitable manner with all other senior management employees of The Killbuck
Savings Bank Company in discretionary bonuses that may be authorized and
declared by the Board of Directors to its senior management employees from time
to time. No other compensation provided for in this Agreement shall be deemed a
substitute for the Employee’s right to participate in such discretionary bonuses
when and as declared by the Board of Directors.

 

4. (a) Participation in Retirement and Medical Plans. The Employee shall be
entitled to participate in any plan of The Killbuck Savings Bank Company
relating to pension, profit-sharing, or other retirement benefits and medical
coverage or reimbursement plans that The Killbuck Savings Bank Company may adopt
for the benefit of its employees. Additionally, Employee’s dependent family
shall be eligible to participate in medical and dental insurance plans sponsored
by The Killbuck Savings Bank Company with the cost of such premiums paid by The
Killbuck Savings Bank Company.

 

(b) Employee Benefits; Expenses. The Employee shall be eligible to participate
in any fringe benefits which may be or may become applicable to The Killbuck
Savings Bank Company’s senior management employees, including by example,
participation in any stock option or incentive plans adopted by the Board of
Directors of The Killbuck Savings Bank Company and any other benefits which are
commensurate with the responsibilities and functions to be performed by the
Employee under this Agreement. The Killbuck Savings Bank Company shall reimburse
Employee for all reasonable out-of-pocket expenses which Employee shall incur in
connection with his service for The Killbuck Savings Bank Company.



--------------------------------------------------------------------------------

5. Term. The term of employment of Employee under this Agreement shall be for
the period commencing on the Effective Date and ending one year thereafter.
Additionally, on, or before, each annual anniversary date from the Effective
Date, the term of employment under this Agreement shall be extended for up to an
additional one year period beyond the then effective expiration date upon a
determination and resolution of the Board of Directors that the performance of
the Employee has met the requirements and standards of the Board, and that the
Terms of such Agreement shall be extended. If at any time during the original
term of this Agreement, or any extension thereof, discussions or negotiations
take place which, if concluded by agreement, would result in a change in control
as defined in paragraph 12, the determination and resolution referred to above
shall not be required, and this Agreement shall be deemed extended for a period
of one (1) year beyond the then effective expiration date. Such extension shall
occur whether or not such discussions or negotiations actually resulted in an
agreement.

 

6. Loyalty; Noncompetition.

 

(a) The Employee shall devote his full time and attention to the performance of
his employment under this Agreement. During the term of Employee’s employment
under this Agreement, the Employee shall not engage in any business or activity
contrary to the business affairs or interest of The Killbuck Savings Bank
Company.

 

(b) Nothing contained in this Section 6 shall be deemed to prevent or limit the
right of Employee to invest in the capital stock or other securities of any
business dissimilar from that of The Killbuck Savings Bank Company exceeding
4.9% of said Company.

 

7. Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards expected of employees with comparable
positions in comparable organizations and as may be established from time to
time by the Board of Directors.

 

8. Vacation and Sick Leave. At such reasonable times as the Board of Directors
shall in its discretion permit, the Employee shall be entitled, without loss of
pay, to absent himself voluntarily from the performance of his employment under
this Agreement, with all such voluntary absences to count as vacation time;
provided that:

 

(a) The Employee shall be entitled to annual vacation leave in accordance with
the policies as are periodically established by the Board of Directors for
senior management employees of The Killbuck Savings Bank Company.

 

(b) Employee shall not be entitled to accumulate unused vacation from one fiscal
year to the next, except to the extent authorized by the Board of Directors for
senior management employees of The Killbuck Savings Bank Company.

 

(c) In addition to the aforesaid paid vacations, the Employee shall be entitled
without loss of pay to absent himself voluntarily from the performance of his
employment with The Killbuck Savings Bank Company for such additional periods of
time and for such valid and legitimate reasons as the Board of Directors in its
discretion may determine. Further, the Board of Directors shall be entitled to
grant to the Employee a leave or leaves of absence with or without pay at such
time or times and upon such terms and conditions as the Board of Directors in
its discretion may determine.

 

(d) In addition, the Employee shall be entitled to an annual sick leave benefit
as established by the Board of Directors for senior management employees of The
Killbuck Savings Bank Company. In the event that any sick leave benefit shall
not have been used during any year, such leave shall accrue to subsequent years
to the extent authorized by the Board of Directors for employees of The Killbuck
Savings Bank Company.



--------------------------------------------------------------------------------

9. Termination and Termination Pay.

 

The Employee’s employment under this Agreement shall be terminated upon any of
the following occurrences:

 

(a) The death of the Employee during the term of this Agreement, in which event
the Employee’s estate shall be entitled to receive the compensation due the
Employee through the last day of the third calendar month following the month in
which Employee’s death shall have occurred.

 

(b) The Board of Directors may terminate the Employee’s employment at any time,
but any termination by the Board of Directors other than termination for Just
Cause, shall not prejudice the Employee’s right to compensation or other
benefits under the Agreement. The Employee shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
Termination for “Just Cause” shall include termination because of the Employee’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of the Agreement.

 

(c) Except as provided pursuant to Section 12 herein, in the event Employee’s
employment under this Agreement is terminated by the Board of Directors without
Just Cause, The Killbuck Savings Bank Company shall be obligated to continue to
pay the Employee the salary provided pursuant to Section 2 herein, up to the
date of termination of the Term (including any renewal term) of this Agreement
and the cost of Employee obtaining all health, life, disability, and other
benefits which the Employee would be eligible to participate in through such
date based upon the benefit levels substantially equal to those being provided
Employee at the date of termination of employment. Notwithstanding the
foregoing, in no event except as provided pursuant to Section 12 herein shall
the Employee receive payment of his salary in accordance with Section 2 herein
and the cost of applicable benefits for a period of more than twelve months from
the date of termination of employment without Just Cause. To receive
compensation under this section, employee agrees not to be employed at any
financial institution, which maintains offices within Holmes County while
receiving such compensation. Such employment will result in employee forfeiting
any remaining compensation as described in this section.

 

(d) If the Employee is removed and/or permanently prohibited from participating
in the conduct of The Killbuck Savings Bank Company’s affairs by an order issued
under Section 8 (e) (4) or 8 (g) (1) of the Federal Deposit Insurance Act
(“FDIA”) (12 U.S.C. 1818 (e) (4) and (g) (1)), all obligations of The Killbuck
Savings Bank Company under this Agreement shall terminate, as of the effective
date of the order, but the vested rights of the parties shall not be affected.

 

(e) If The Killbuck Savings Bank Company is in default (as defined in Section 3
(x) (1) of FDIA) all obligations under this Agreement shall terminate as of the
date of default, but this paragraph shall not affect any vested rights of the
contracting parties.

 

(f) All obligations under this Agreement shall be terminated, except as to the
extent determined that continuation of this Agreement is necessary for the
continued operation of The Killbuck Savings Bank Company (i) by the
Superintendent of the Division of Financial Institutions, or his designee, at
the time that the Federal Deposit Insurance Corporation (“FDIC”) or the
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of The Killbuck Savings Bank Company under the authority contained
in Section 13 (c) of FDIA; or (ii) by the Superintendent of the Division of
Financial Institutions, or his designee, at the time that the Superintendent of
the Division of Financial Institutions, or his designee, approves a supervisory
merger to resolve problems related to operation of The Killbuck Savings Bank
Company or when The Killbuck Savings Bank Company is determined by the
Superintendent of the Division of Financial Institutions to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

(g) The voluntary termination by the Employee during the term of this Agreement
with the delivery of no less than 60 days written notice to the Board of
Directors, other than pursuant to Section 12 (b) in which case the Employee
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.



--------------------------------------------------------------------------------

(h) Notwithstanding anything herein to the contrary, any payments made to the
Employee pursuant to the Agreement or otherwise, shall be subject to and
conditioned upon compliance with 12 USC Sec. 1828 (k) and any regulations
promulgated thereunder.

 

10. Suspension of Employment. If the Employee is suspended and/or temporarily
prohibited from participating in the conduct of The Killbuck Savings Bank
Company’s affairs by a notice served under Section 8 (e) (3) or (g) (1) of the
FDIA (12 U.S.C. 1818 (e) (3) and (g) (1)), The Killbuck Savings Bank Company’s
obligations under the Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, The Killbuck Savings Bank Company may in its discretion (i) pay the
Employee all or part of the compensation withheld while its contract obligations
were suspended and (ii) reinstate any of its obligations which were suspended.

 

11. Disability. If the Employee shall become disabled or incapacitated to the
extent that he is unable to perform his duties hereunder, by reason of medically
determinable physical or mental impairment, as determined by a doctor engaged by
the Board of Directors, Employee shall nevertheless continue to receive the
compensation and benefits provided under the terms of this Agreement in
accordance with The Killbuck Savings Bank Company’s disability policy, as in
effect on the date he becomes disabled. Such benefits noted herein shall be
reduced by any benefits otherwise provided to the Employee during such period
under the provisions of disability insurance coverage in effect for The Killbuck
Savings Bank Company’s employees. Thereafter, Employee shall be eligible to
receive benefits provided by The Killbuck Savings Bank Company under the
provisions of disability insurance coverage in effect for The Killbuck Savings
Bank Company’s employees. Upon returning to active full-time employment, the
Employee’s full compensation as set forth in this Agreement shall be reinstated
as of the date of commencement of such activities. In the event that the
Employee returns to active employment on other than a full-time basis, then his
compensation (as set forth in Section 2 of this Agreement) shall be reduced in
proportion to the time spent in said employment, or as shall otherwise be agreed
to by the parties at the discretion of the Board of Directors.

 

12. Change in Control.

 

(a) Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Employee’s employment during the Term of this
Agreement following any change in control of The Killbuck Savings Bank Company,
absent Just Cause, Employee shall be paid an amount equal to the product of 2.99
times the Employee’s “base amount” as defined in Section 280G (b) (3) of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder. Said sum shall be paid, at the option of employee,
either in one (1) lump sum within thirty (30) days of such termination
discounted to the present value of such payment using as the discount rate the
“prime rate” as published in the Wall Street Journal Eastern Edition as of the
date of such payment minus 100 basis points, or in periodic payments over the
next 36 months or the remaining term of this Agreement whichever is less, as if
Employee’s employment had not been terminated, and such payments shall be in
lieu of any other future payments which the Employee would be otherwise entitle
to receive under Section 9 of this Agreement. Notwithstanding the forgoing, all
sums payable hereunder shall be reduced in such manner and to such extent so
that no such payments made hereunder when aggregated with all other payments to
be made to the Employee by The Killbuck Savings Bank Company shall be deemed an
“excess parachute payment” in accordance with Section 280G of the Code and be
subject to the excise tax provided at Section 4999(a) of the Code. The term
“control” shall refer to the ownership, holding or power to vote more than 25%
of the Holding Company’s voting stock, the control of the election of a majority
of The Killbuck Savings Bank Company’s directors, or the exercise of a
controlling influence over the management or policies of The Killbuck Savings
Bank Company by any person or by persons acting as a group within the meaning of
Section 13(d) of the Securities Exchange Act of 1934. The term “person” means an
individual other than the Employee, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement to the contrary,
Employee may voluntarily terminate his employment during the Term of this
Agreement following a change in control of The Killbuck Savings Bank Company,
and Employee shall thereupon be entitled to receive the payment described in
Section 12(a) of this Agreement, upon the occurrence, or within one hundred
eighty (180) days thereafter, of any of the following events, which have not
been consented to in advance by the Employee in writing: (i) if Employee would
be required to move his personal residence or perform his principal executive
functions more than thirty-five (35) miles from the Employee’s primary office as
of the signing of this Agreement; (ii) if in the organizational structure of The
Killbuck Savings Bank Company, Employee would be required to report to a person
or persons other than the Board of The Killbuck Savings Bank Company; (iii) if
The Killbuck Savings Bank Company should fail to maintain Employee’s base
compensation in effect as of the date of the Change in Control and the existing
employee benefits plans, including material fringe benefit, stock option and
retirement plans, except to the extent that such reduction in benefit programs
is part of an overall adjustment in benefits for all employees of The Killbuck
Savings Bank Company and does not disproportionately adversely impact the
Employee; (iv) if Employee would be assigned duties and responsibilities other
than those normally associated with his position as referenced at Section 1,
herein; (v) if Employee would not be elected or re-elected to the Board of
Directors of The Killbuck Savings Bank Company or (vi) if Employee’s
responsibilities or authority have in any way been diminished or reduced.

 

13. Successors and Assigns.

 

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of The Killbuck Savings Bank Company which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of The Killbuck
Savings Bank Company.

 

(b) Since The Killbuck Savings Bank Company is contracting for the unique and
personal skills of the Employee, the Employee shall be precluded from assigning
or delegating his rights or duties hereunder without first obtaining the written
consent of The Killbuck Savings Bank Company.

 

14. Amendments. No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.

 

15. Applicable Law. This Agreement shall be governed by all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of Ohio, except to the extent that Federal law shall be deemed to
apply.

 

16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

17. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of The Killbuck Savings Bank
Company, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof, except to the extent that the parties may otherwise reach
a mutual settlement of such issue. The Killbuck Savings Bank Company shall
reimburse Employee for all reasonable costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions, following
the delivery of the decision of the arbitrator finding in favor of the Employee.
Further, the settlement of the dispute to be approved by the Board of Directors
of The Killbuck Savings Bank Company may include a provision for the
reimbursement by The Killbuck Savings Bank Company to the Employee for all
reasonable costs and expenses, including reasonable attorneys’ fees, arising
from such dispute, proceedings or actions, or the Board of Directors of The
Killbuck Savings Bank Company may authorize such reimbursement of such
reasonable costs and expenses by separate action upon a written action and
determination of the Board of Directors following settlement of the dispute.



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire Agreement between the parties hereto subject to the Laws of the State
of Ohio.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
first hereinabove written.

 

Signed in presence of

  THE KILLBUCK SAVINGS BANK COMPANY

/s/ Max A. Miller

--------------------------------------------------------------------------------

  By: 1.  

/s/ Richard L. Fowler

--------------------------------------------------------------------------------

Witness as to 1       Richard L. Fowler, Chairman         Board of Directors    
     

/s/ John W. Baker

--------------------------------------------------------------------------------

        Witness as to 1             EMPLOYEE

/s/ John W. Baker

--------------------------------------------------------------------------------

  By: 2.  

/s/ Luther E. Proper

--------------------------------------------------------------------------------

Witness as to 2       Luther E. Proper, President

/s/ Kenneth E. Taylor

--------------------------------------------------------------------------------

        Witness as to 2        